Citation Nr: 1018176	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right elbow 
disability claimed as secondary to service-connected 
degenerative joint disease (DJD) of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
November 2001.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim for 
service connection for a right elbow disability.  The Veteran 
disagreed and perfected an appeal.

In February 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for a right elbow 
disability claimed as secondary to service-connected 
degenerative joint disease (DJD) of the lumbar spine.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial in a July 2009 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

In an April 2008 rating decision, the RO continued a 
disability rating of 40 percent disabling for service-
connected DJD of the lumbosacral spine.  Additionally, in a 
July 2009 rating decision, the RO granted the Veteran 
entitlement to service connection for degenerative joint 
disease of the right knee and left knee, claimed as secondary 
to service-connected DJD of the lumbar spine, and assigned a 
10 percent disability rating as to each knee, effective June 
30, 2006.  The record does not contain a notice of 
disagreement with these decisions.  Thus, the issues are not 
in appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

The Board remanded the case in February 2009 for a VA 
examination to address the etiology of the Veteran's right 
elbow disability.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  
The remand order noted that, in providing an opinion, the VA 
examiner should address whether it is as likely as not (50 
percent or greater probability) that the elbow disability is 
proximately due to, or the result of, the Veteran's service-
connected DJD of the lumbar spine disability.  Further, the 
examiner was to provide the reasons and bases for any 
conclusion or opinion expressed.

Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim. Throughout 
the course of the appeal, the Veteran has maintained that his 
current left elbow disability resulted from falls caused by 
either his service connected back disability or knee 
disability.  The Board observes that service connection for 
bilateral knee disabilities was granted following the Board's 
prior remand.
 
In conjunction with the prior remand, the Veteran was 
afforded a VA examination in April 2009.  He reported to the 
VA examiner that in June 2008, he injured his right elbow 
when he fell down stairs due to his left knee buckling.  
Early reports from the Veteran suggest that he has 
experienced multiple falls causing him to have catch him self 
with his right hand.  While the examiner opined the Veteran's 
elbow disability was not caused by that particular fall in 
June 2008, the examiner did not discuss whether his history 
of frequent falls due to either one of his knee disabilities 
and/or his back disability resulted in disability of the 
elbow.  It appears that the examiner based his opinion solely 
on this one reported incident concluding that that "[i]t is 
not likely that the [V]eteran's chronic elbow condition is a 
result of the fall that occurred in 2008."  Furthermore, the 
VA examiner failed to provide a rationale as to his 
conclusion.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  

Accordingly, on Remand, a rationale should be provided as to 
whether it is at least as likely as not that the Veteran's 
right elbow disability is related to his service connected 
low back, left leg, and/or right leg disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should refer the case to an 
appropriate 
VA examiner for a supplemental opinion.  
If such examiner indicates that he or 
she cannot respond to the Board's 
question without examination of the 
Veteran, such should be afforded the 
Veteran.  The examiner should review 
the entire claims folder.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's 
currently diagnosed right elbow 
tendinitis is related to his service-
connected DJD of the lumbar spine, left 
knee and/or right knee disability.  The 
examiner should also address whether 
the Veteran's reported history of 
frequent falls due to his back and knee 
disabilities results either caused the 
Veteran's current elbow disability or 
aggravated a preexisting elbow 
disability. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
If the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated with 
rationale for the same. 

A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

2.	When the development has been 
completed, the 
RO/AMC should review the case again 
based on the additional evidence.  If 
the benefit sought is not granted, the 
RO/AMC should furnish the Veteran and 
his representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


